Citation Nr: 0503676	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  02-11 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased disability rating for 
recurrent dislocations of the left shoulder, currently rated 
as 30 percent disabling.

2.  Entitlement to an increased disability rating for 
lumbosacral strain, currently rated as 20 percent disabling.

3.  Entitlement to an effective date earlier than February 7, 
2003, for the grant of service connection for a pain 
disorder.

4.  Entitlement to an effective date earlier than February 7, 
2003, for the grant of service connection for chronic 
cervical strain.

5.  Entitlement to an effective date earlier than February 7, 
2003, for the grant of service connection for right hip 
strain.

6.  Entitlement to an effective date earlier than February 7, 
2003, for the grant of service connection for left hip 
strain.

7.  Entitlement to an effective date earlier than February 7, 
2003, for the grant of service connection for right ankle 
strain.

8.  Entitlement to an effective date earlier than February 7, 
2003, for the grant of service connection for left ankle and 
foot strain.

9.  Entitlement to an effective date earlier than September 
19, 2003, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


WITNESS AT HEARINGS ON APPEAL

Appellant, and M.S.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
December 1987, and from October 1989 to May 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Seattle, 
Washington Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied increased ratings for a left shoulder disability, 
then rated at 20 percent; and for lumbosacral strain, then 
rated at 10 percent.

In a July 2003 rating decision, the RO increased the ratings 
to 30 percent for the left shoulder disability, and 20 
percent for lumbosacral strain.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the veteran's appeal of the ratings for his left 
shoulder disability and lumbosacral strain continues.

This appeal also arises from a December 2003 rating decision, 
in which the RO granted service connection for a pain 
disorder, chronic cervical strain, right hip strain, left hip 
strain, right ankle strain, left ankle and foot strain, and 
tinnitus.  The RO assigned an effective date for service 
connection of February 7, 2003, for each of those conditions 
except tinnitus.  The RO assigned an effective date for 
service connection for tinnitus of September 19, 2003.  The 
veteran has appealed the effective dates that the RO 
established for service connection for each of those 
conditions.

In an April 2004 hearing before the undersigned, the veteran 
indicated that he disagreed with the disability ratings that 
the RO initially assigned for disabilities of the right and 
left hips.  He was advised to submit a notice of disagreement 
to the RO.  The record does not reflect that he has done so.  
His testimony could also be construed as a claim for 
increase.  That claim is referred to the RO for appropriate 
action.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

The veteran testified at the April 2004 hearing, that he had 
had to stop working because of his service connected hip 
disability.  His inferred claim for TDIU is referred to the 
RO for adjudication.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's left shoulder disability is currently 
manifested by frequent recurrent dislocations, limitation of 
motion, and limitation of use of the shoulder, without 
impairment comparable to ankylosis; malunion, or nonunion.

3.  The veteran's lumbosacral strain is manifested by 
moderate limitation of motion of the thoracolumbar spine, 
some guarding, and mild scoliosis; without marked limitation 
of motion, abnormal mobility on forced motion, limitation of 
motion to 30 degrees or less, or ankylosis.

4.  VA received the veteran's claim for service connection 
for depression and for disabilities of the cervical spine, 
hips, right ankle, and left ankle and foot on February 7, 
2003.  

5.  The veteran reported having tinnitus during an October 
2003 VA examination.  He did not file a claim for service 
connection for tinnitus prior to September 19, 2003.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for a left shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202 
(2004).

2.  The criteria for a disability rating in excess of 20 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2004).

3.  The effective date for service connection for a pain 
disorder, chronic cervical strain, right hip strain, left hip 
strain, right ankle strain, and left ankle and foot strain, 
may not precede February 7, 2003.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).

4.  There is no basis for an effective date earlier than 
September 19, 2003, for service connection for tinnitus.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or opinions 
if necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & West 2004); 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326 (2004).  VA is not required to provide 
assistance to a claimant, however, if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  VA has elaborated on this duty by 
undertaking to inform claimants to submit relevant evidence 
in their possession.  38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court has confirmed and emphasized VA's duties under the 
VCAA to notify claimants.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In this case, VA has provided the veteran with notice that 
complies with the requirements of 38 U.S.C.A. § 5103(a), and 
has told him to submit evidence in his possession.  In a 
letter issued in September 2001, the RO informed the veteran 
and his representative of the type of evidence needed to 
support his claim, and indicated what the veteran should do 
toward obtaining such evidence, and what VA would do.  The RO 
invited the veteran to submit evidence relevant to the claim 
on appeal.

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini at 
120.  In this case, the RO issued the September 2001 prior to 
the January 2002 initial adjudication of the claim for 
increased ratings for the left shoulder disability and 
lumbosacral strain.

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims on appeal.  The veteran's claims file contains reports 
of medical examinations performed in 2003 that addressed the 
condition of the left shoulder and low back.  The file 
contains transcripts of hearings on these claims held in 2002 
and 2004.  The file contains medical records, and documents 
submitted by the veteran, regarding his claims for service 
connection for a pain disorder, chronic cervical strain, 
right hip strain, left hip strain, right ankle strain, left 
ankle and foot strain, and tinnitus.



Increased Rating Claims

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Left Shoulder Rating

In a service medical history completed in August 1989, the 
veteran reported that he was right handed.

In an August 1997 VA medical examination, the veteran 
reported that he had dislocated his left shoulder in 1985 
during basic training.  He stated that he had experienced 
recurrent dislocations of that shoulder since that time.

Notes of VA outpatient treatment in 1999 through 2003 reflect 
ongoing left shoulder pain with frequent dislocations.

On VA examination in October 2001, the veteran reported 
ongoing discomfort and recurrent dislocations of his left 
shoulder, with progressive severity of discomfort and 
frequency of dislocations.  He stated that he typically had 
two dislocations per week.  On examination, the range of 
motion of the left shoulder was markedly limited due to the 
veteran's fear of dislocating the shoulder.  Motion was 
limited to 90 degrees of adduction, 90 degrees of anterior 
flexion, 55 degrees of external rotation, and 55 degrees of 
internal rotation.  There was pain in the left shoulder with 
all motions.

The left shoulder was examined by X-ray in January 2002, and 
MRI in February 2002.  The imaging showed mild degenerative 
change and a small amount of fluid collection, but ruled out 
a Hill-Sachs deformity.

Physical therapy notes dated from October through December 
2002, reflect instability in both shoulders.  The physical 
therapist reported that motion of the left shoulder was 
limited to 50 percent flexion, 50 percent abduction, 
50 percent external rotation, and 30 percent internal 
rotation.

In December 2002, the veteran had a hearing before a Decision 
Review Officer at the RO.  The veteran testified that his 
left shoulder became dislocated every night while he slept, 
and at other times during the day.  He stated that he had to 
wear a sling while he slept.  He related that he could not 
lift anything over his head.  The veteran reported that he 
was not able to work because of problems with his left 
shoulder, back, and foot.  He reported that he had previously 
worked as a contractor, building houses.  He stated that he 
took medication daily for pain in his left shoulder and back.

In July 2003, the veteran's physical therapist reported that 
mobility and function in the veteran's left shoulder had 
regressed compared to the condition of the shoulder in 
December 2002.

On VA examination in July 2003, the veteran indicated that he 
used a restrictive Velcro band around his torso and arms, to 
restrict motion of the shoulders and reduce the frequency of 
shoulder dislocations.  He reported that his left shoulder 
problems caused him to need assistance from his wife with 
bathing and dressing.  He stated that almost any motion of 
the left shoulder would cause dislocation.  The examiner 
stated that examination was not rigorously pursued, and the 
braces were not removed for fear of dislocating the left 
shoulder.  With the brace on, the examiner observed the 
veteran move the left shoulder to 25 degrees of anterior 
flexion and 10 degrees of abduction.  The examiner found that 
the shoulder had moderately severe functional impairment.

In September 2003, the veteran had an independent medical 
examination by Jonathan L. Ritson, M.D.  On examination, 
passive abduction of the left shoulder was limited to 40 
degrees, stopped by apprehension.  

On VA examination in November 2003, the veteran wore a band 
around his shoulders to prevent dislocation.  Motion of the 
left shoulder was limited to 85 degrees of abduction, 30 
degrees of internal rotation, and 0 degrees of external 
rotation.  The veteran could not make repeated motions of the 
left shoulder.  The examiner indicated that it was difficult 
to examine overall functional impairment, because the veteran 
was not able to execute the basic movements of the left 
shoulder well enough.

In his April 2004 Board hearing, the veteran reported that 
his left shoulder became dislocated at least once per week, 
sometimes while he slept.  He indicated that he usually 
needed assistance getting the shoulder back in place.  He 
asserted that he needed to undergo surgical repair of the 
shoulder.

Under the rating schedule, recurrent dislocation of the minor 
shoulder is rated at 20 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  Higher evaluation is provided under 
that diagnostic code for fibrous union, nonunion, or loss of 
the head of the humerus.

Limitation of motion of the arm at the minor shoulder is 
rated at a maximum of 30 percent, if limited to 25 degrees 
from the side; 20 percent if limited to midway between the 
side and shoulder level, and 20 percent if limited to 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The evidence shows that the veteran has been provided the 
maximum rating for limitation of motion under Diagnostic Code 
5201.

For the minor shoulder, a 40 percent rating is assigned for 
unfavorable ankylosis of the shoulder.  38 C.F.R. § 4.71, 
Diagnostic Code 5200.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 
86).  The veteran retains significant motion in the left 
shoulder, and therefore, does not meet the criteria for a 
rating on the basis of ankylosis.  

X-ray and MRI studies have not shown loss of the humeral 
head, nonunion, or fibrous union.  Therefore, a higher 
evaluation is not warranted under Diagnostic Code 5202.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has stated that he sometimes requires 
medical or family assistance to reduce dislocation of his 
left shoulder, but he has not required frequent hospital 
stays for his left shoulder disability.  He reports that 
several of his disabilities, together, make him unable to 
work.  The evidence does not show that his left shoulder 
impairment, by itself, interferes with his potential for 
employment to a degree that could be characterized as marked.  
Thus, the Board finds that the manifestations of the 
veteran's left shoulder disability are not so exceptional as 
to render application of the regular schedular criteria 
impractical.  Therefore, there is not a basis for referral of 
the case to the appropriate official for consideration of an 
extraschedular rating.

Lumbosacral Strain Rating

In 2003, VA adopted new criteria for rating spine 
disabilities, including lumbosacral strain.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003) (effective Sept. 26, 2003) 
(codified at 38 C.F.R. § 4.71a (2004)).

Because the rating criteria changed during the pendency of 
the appeal, the question arises as to which set of rating 
criteria applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. App. 308 
(1991), that the version most favorable to the claimant be 
applied when there has been a change in rating criteria, has 
been overruled to the extent that it conflicts with authority 


established by the United States Supreme Court and the United 
States Court of Appeals for the Federal Circuit).  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 
7-2003, 69 Fed. Reg. 25,179 (2004).

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes.

VA's General Counsel has held that, in determining which 
version of the law to apply, attention must be paid to 
whether the change would have prohibited retroactive effects.  
If a change is liberalizing, it would ordinarily have no 
retroactive effects.  VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 
(2004).  Thus, if the new rating criteria would result in a 
higher evaluation, the new criteria could be applied from 
their effective date.

The veteran's service-connected low back disability has been 
described as lumbosacral strain, and has been evaluated under 
Diagnostic Code 5295.  Under the old version of the rating 
criteria, that diagnostic code provided for evaluating 
lumbosacral strain as follows:

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion  
............ 40 percent

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position
   ........................................................ 20 
percent

With characteristic pain on motion  
.............. 10 percent

With slight subjective symptoms only  
........... 0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the revised rating criteria, lumbosacral strain is 
rated under Diagnostic Code 5237, which in turn is evaluated 
under a General Rating Formula for Diseases and Injuries of 
the Spine.  Under that formula, ratings are not affected by 
the presence or absence of symptoms such as pain, radiating 
pain, stiffness, or aching.  The formula provides for rating 
thoracolumbar disorders as follows:

Unfavorable ankylosis of the entire 
thoracolumbar spine
   ..................................................... 50 percent

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine  
..................................... 40 
percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis  
................. 20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height  ................... 
10 percent

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2004).

Further explanation of the use of the formula includes the 
following:

For VA compensation purposes, normal 
forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, 
and left and right lateral rotation are 
zero to 30 degrees.  The combined range 
of motion refers to the sum of the range 
of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion 
provided in this note are the maximum 
that can be used for calculation of the 
combined  range of motion.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2) (2004).

On VA examination in August 1997, the veteran reported that 
he had injured his low back falling down stairs in 1991, and 
that he had re-injured the low back on subsequent occasions.  
He indicated that in 1997 he had low back pain that was 
aggravated by prolonged standing or sitting.  Examination 
revealed motion of the lumbar spine to 95 degrees of flexion, 
35 degrees of extension, 40 degrees of lateral bending to 
each side, and 35 degrees of rotation to each side, all 
without pain.  Neurological examination of the low back was 
unremarkable.

VA outpatient treatment notes reflect the veteran's report of 
back pain in May 1999.  The examiner noted evidence of spasm.  
In November 1999, he was seen for low back pain, diagnosed as 
strain.

On VA examination in October 2001, the veteran was in a 
wheelchair due to recent surgery on his right foot.  He 
reported a history of low back pain since 1991.  He stated 
that his low back pain was aggravated by prolonged standing 
or sitting.  Examination of the spine was limited due to the 
veteran's reluctance to stand.  The examiner noted tenderness 
to percussion of the lower lumbar area.  In a sitting 
position, the veteran was able to flex to 85 degrees.  
Extension and lateral bending could not be checked because of 
the wheelchair.  Rotation was to 20 degrees to each side, but 
limited by the wheelchair.  The examiner found no gross 
sensory abnormalities in the lower extremities.  X-rays of 
the lumbosacral spine were normal.

In his December 2002 hearing, the veteran reported that he 
had spasms in his back, and that he could not continue with 
any activity while the spasms were present.  He stated that 
he could not carry anything.  He indicated that he was not 
able to work because of problems with his left shoulder, 
back, and foot.  He reported that he had previously worked as 
a contractor, building houses.  He also stated that he took 
medication daily for pain in his left shoulder and back.

In July 2003, the veteran's physical therapist prepared a 
report on the veteran's musculoskeletal disorders.  The 
therapist noted a history of injuries, including low back 
injuries during service and in an October 2000 motor vehicle 
accident.  The veteran's present symptoms included low back 
aching and stiffness.  He experienced substantial pain with 
more than 20 minutes or sitting or 5 minutes of walking.  The 
physical therapist noted that the veteran had marked 
restriction of motion of his thoracolumbar spine in all 
planes, and that effort was limited due to back pain.

On VA examination in July 2003, the veteran reported daily 
low back pain aggravated by prolonged standing or sitting.  
He reported shooting pains in the bilateral lower 
extremities.  He indicated that he used a cane for walking, 
and the examiner noted that the use of the cane was largely 
related to orthopedic problems other than the low back 
problems.  The examiner indicated that the veteran had 
weakness in the hips, but not in the low back.  The veteran 
walked, using a cane, with a markedly antalgic gait.  He had 
difficulty taking more than four or five steps.  He 
complained of right hip and foot pain, and required 
assistance from his wife.

Examination of the spine was significantly limited, as the 
veteran feared that motion of the lumbosacral spine might 
produce dislocation of a hip.  On examination, he moved his 
lumbosacral spine to 45 degrees in flexion, 10 degrees in 
extension, 15 degrees in lateral bending to each side, and 10 
degrees in rotation to each side.  To avoid possible 
complications, the examiner refrained from checking for 
tenderness, muscle spasms, or deep tendon reflexes.  The 
examiner's impression was lumbosacral strain with moderate 
functional impairment.

VA outpatient treatment notes from August and September 2003 
reflect reports of low back pain.

In the report of a September 2003 examination, Dr. Ritson 
noted the veteran's history of low back injuries in 1991 and 
2000.  The veteran reported increased low back pain.  On 
examination, the veteran had pain in his right hip and right 
foot.  His low back had guarding into flexion.   Extension 
approached normal.  Rotation was negative for low back pain.  
There was tenderness to palpation of the right side of the 
low back.  His gait was very antalgic to the right.

On VA examination in October 2003, the veteran reported 
chronic low back pain, at times radiating into the hips and 
lower extremities.  The examiner noted that the veteran kept 
his low back in a semi-flexed position at about 10 degrees of 
flexion.  The veteran reported that he was sometimes able to 
straighten his low back to 0 degrees of extension.  

The range of motion of the thoracolumbar spine on examination 
was to 50 degrees of flexion, 30 degrees of lateral bending 
to each side, and 30 degrees of rotation to each side.  The 
veteran had pain throughout the low back motions, and he 
could not repeat the motions.  He required help from his wife 
with undressing and dressing.  The examiner noted that the 
veteran had increasing pain and weakness, and due to the 
veteran's symptoms the examiner refrained from further 
assessment of strength or coordination.  Lumbosacral spine X-
rays showed mild scoliosis and a partially sacralized L5 
segment.

In his April 2004 hearing, the veteran reported a history of 
low back pain since an injury in a fall when he was in his 
twenties.  He testified that his low back pain had worsened 
over time.  He indicated that motion of his low back was 
limited, and that he could not carry anything because of his 
low back problems.  He stated that he was not employed, and 
that he had stopped working because of problems with his 
hips.

Analysis

Since this is an increased rating claim, the most current 
evidence is of greatest importance.  Francisco v. Brown, 
supra.  

Applying old Diagnostic Code 5295, the medical treatment and 
examination records do not show marked limitation of flexion 
of the lumbar spine.  The most recent findings show that he 
had more than half of the normal range of flexion.  The 
medical evidence does not show listing of the spine, 
osteoarthritic changes, disc space narrowing, or abnormal 
mobility on forced motion, as would be needed for a 40 
percent rating under Diagnostic Code 5295.  Since the veteran 
does not have most of the manifestations listed under the 
criteria for a 40 percent rating, the preponderance of the 
evidence is against an increased rating for the earlier 
period under the applicable rating criteria.

Old rating criteria also provide, a 20 percent evaluation for 
moderate limitation of motion of the lumbar spine.  The next 
higher, and maximum, rating of 40 percent is 


provided when there is severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  As just noted, 
the most recent findings show that the veteran retains more 
than half of the normal range of flexion.  He also has normal 
lateral bending, extension, and rotation.  The most recent 
assessment of the severity of the disability, is that it is 
moderate.  Given the normal ranges of motion, the fact that 
he retains most of the normal range of flexion, and his 
disability has been assessed as moderate; the Board concludes 
that the limitation of motion is no more than moderate.

Examiners have been unable to assess additional limitation of 
motion due to functional factors, therefore, a higher rating 
is not warranted on the basis of these factors.  38 C.F.R. 
§§ 4.40, 4.45 (2004).

After the new General Rating Formula took effect on September 
26, 2003, the veteran had a VA examination in October 2003.  
The combined range of motion of the thoracolumbar spine on 
the October 2003 examination was 170 degrees, and forward 
flexion was to 50 degrees.  The examination findings do not 
meet the criteria for an evaluation greater than 20 percent 
under the new General Rating Formula.  Thus, the 
preponderance of the evidence is against a rating in excess 
of 20 percent under either set of rating criteria for the 
more recent period.  An increased rating must be denied.

The new rating criteria are intended to take into account 
functional limitations, therefore, the provisions of 38 
C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher 
evaluation.  68 Fed. Reg. 51,454-5 (Aug. 27, 2003).

The veteran has not required frequent hospitalizations for 
his lumbosacral strain.  He reports that several of his 
disabilities, together, make him unable to work, but the 
evidence does not show that his lumbosacral strain, by 
itself, interferes with his potential for employment to a 
degree that could be characterized as marked.  In his recent 
hearing testimony he did not allege that the back disability 
causes interference with employment.  Thus, the Board finds 
that the veteran's lumbosacral strain are not exceptional, 
such as would render application of the regular schedular 
criteria impractical.  Therefore, there is not a basis for 
referral of the case to the appropriate official for 
consideration of an extraschedular rating.

Effective Date Claims

Unless otherwise provided, the effective date for an award of 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  The 
effective date will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If the claim is 
received within one year from the date of separation from 
service, the date of separation will be the date of the 
award.  38 U.S.C.A. § 5110(b)(1).

In a November 2004 statement, the veteran stated that he had 
received treatment for disabilities in March 1994.  He 
asserted that the 1994 treatment constituted an informal 
claim for service connection for the disabilities at issue in 
his claim for earlier effective dates.

Any communication or action from a claimant indicating an 
intent to apply for a VA benefit may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2004).

A VA medical report dated March 15, 1994, reflects that the 
veteran was seen at a VA facility reporting swelling and a 
knot in his right foot, and edema and pain in his lower back.  
He reported a history of injuries of his right foot and low 
back during his service.

In March 1997, the veteran filed a claim for compensation for 
service-connected disabilities.  The veteran wrote that he 
had service-connected disabilities of the left shoulder, left 
middle finger, lower back, and right foot.  The RO granted 
service connection for those disabilities in a November 1997 
rating decision.

In a statement that the veteran dated in November 2002, and 
the RO stamped as received on February 7, 2003, the veteran 
requested service connection or increased ratings for 
disabilities of the neck, left shoulder, back, both hips, 
both ankles, and both feet, and for depression, hearing loss, 
and urinary problems.  

In a VA audiology examination performed on October 27, 2003, 
the veteran reported having constant tinnitus.  Audiological 
testing revealed hearing acuity within normal limits.

In a December 2003 rating decision, the RO granted service 
connection for a pain disorder (claimed as depression), 
tinnitus, cervical spine strain, right hip strain, left hip 
strain, right ankle strain, and left ankle and foot strain.

The March 1994 VA medical report does not identify a VA 
benefit sought by the veteran.  That report pertains to 
symptoms of the right foot and low back.  The report does not 
mention depression, tinnitus, or problems involving the 
cervical spine, hips, right ankle, or left ankle and foot; 
and does not raise the issue of VA compensation for such 
conditions.  Thus, the March 1994 report does not constitute 
an informal claim for service connection for those 
conditions.

VA received the veteran's claim for service connection for 
depression and for disabilities of the cervical spine, hips, 
right ankle, and left ankle and foot on February 7, 2003.  
Service connection for those conditions may not precede VA's 
receipt of application for service connection.  Therefore, 
the Board must deny an effective date earlier than February 
7, 2003, for service connection for a pain disorder, chronic 
cervical strain, right hip strain, left hip strain, right 
ankle strain, and left ankle and foot strain.

In the February 7, 2003, claim, the veteran requested service 
connection for hearing loss, but he did not mention tinnitus.  
In the October 2003 VA audiology examination, the veteran 
reported having tinnitus.  That examination report can be 
considered an informal claim, or evidence that entitlement to 
service connection for tinnitus had arisen.  There is no 
indication that the veteran filed a claim for service 
connection for tinnitus, or that he reported having tinnitus, 
prior to the September 19, 2003, effective date that the RO 
has assigned for service connection for tinnitus.  Therefore, 
the Board denies an effective date earlier than September 19, 
2003.




























							(CONTINUED ON NEXT PAGE)
	ORDER

Entitlement to a disability rating in excess of 30 percent 
for recurrent dislocations of the left shoulder is denied.

Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain is denied.

Entitlement to an effective date earlier than February 7, 
2003, for a pain disorder is denied.

Entitlement to an effective date earlier than February 7, 
2003, for chronic cervical strain is denied.

Entitlement to an effective date earlier than February 7, 
2003, for right hip strain is denied.

Entitlement to an effective date earlier than February 7, 
2003, for left hip strain is denied.

Entitlement to an effective date earlier than February 7, 
2003, for right ankle strain is denied.

Entitlement to an effective date earlier than February 7, 
2003, for left ankle and foot strain is denied.

Entitlement to an effective date earlier than September 19, 
2003, for tinnitus is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


